DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 06 February 2020, has been entered in full. Claim 4, 5, 10, 11, 13, 14, 16-18, and 20 are amended. The substitute specification has been entered in full.  
Applicant’s election of species anti-CD14 antibody (claims 2-5) in the reply filed on 10 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 January 2022.  Claims 1-5, 10-23 are under examination.
			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 06 February 2020) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recite the acronyms "PDL1", which has not been defined in the claims. Acronyms should be defined upon their first use in a claim.  The presence of an undefined acronym renders a claim indefinite
Claim 19 is indefinite because it recites the limitation "wherein the subject has an elevated level….as compared to a control subject not having cancer". Claim 19 depends from claim 18 which recites. “wherein the subject is a human patient”. There is insufficient antecedent basis for this limitation in claim 19. 
It is recommend to amend claim 18 to recite, “wherein the subject is a human subject”. 
 It is recommended to amend claim 19 to recite, "wherein the human subject has an elevated level….as compared to a control human subject".




(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
“A method for treating lung cancer comprising administering to a subject having lung cancer an effect amount of a CD14 antagonist, wherein said CD14 antagonist is an anti-CD14 antibody comprising a defined heavy chain variable region and a define light chain variable region or 6 defined complementarity-determining regions (CDRs),”
does not reasonably provide enablement for:
“A method for treating all types of cancers comprising administering to a subject in need thereof an effect amount of a CD14 antagonist or any anti-CD14 antibody” 
“The method of claim 1 wherein the subject is a human patient suspected of having or at risk for a cancer”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The Examples teach human lung cancer cell lines (CLS1, CL141 and CL152) were established using primary cultures from lung cancer patients (para 0118). The Examples teach SCID mice or NOD/SCID/MIL2Ry_(NSG) mice were used for the subcutaneous injection of lung cancer cells or CSCs in low doses. The Examples teach for in vivo experiments, CD14 positive cancer cells sorted from CLS1 cells were subcutaneously injected into mice. For tumor initiating assessment, mice were randomized into 5 groups (anti-CD14 antibody at 2 and 10 mg/kg, IgA antibody at 2 and 10 mg/kg, and vehicle control) and administered anti-CD14 antibody, IgA antibody, or vehicle control once a week for two weeks (paras 0120-0121). The Examples teach that to determine whether anti-CD14 antibody could inhibit formation of CD14 positive lung cancer stem cells, the 
The specification is not enabling for the full breadth for the following reasons:
1. The limitation’ “a subject in need thereof” is interpreted as including those in need of prophylactic treatment. Claim 1 recites, “A method for treating cancer, comprising administering to a subject in need thereof an effective amount of a CD14 antagonist”.   suspected of having, or at risk for a cancer”. 
Paragraph [0080] of the substitute specification teaches: The subject to be treated by the methods described herein can be a human patient having, suspected of having, or at risk for a cancer. Examples of a cancer include, but are not limited to, lung cancer, non-small-cell-lung-cancer (NSCLC), breast cancer, colorectal cancer, pancreatic cancer, liver cancer, prostate cancer, skin cancer, lymphoma, or leukemia. A human subject who needs the treatment may be a human patient having, at risk for, or suspected of having a cancer (e.g., lung cancer). “A subject suspected of having a cancer might show one or more symptoms of the disorder, e.g., unexplained weight loss, fever, fatigue, cough, pain, skin changes, unusual bleeding or discharge, and/or thickening or lumps in parts of the body”. “A subject at risk for a cancer can be a subject having one or more of the risk factors for that disorder. For example, risk factors associated with cancer include (a) viral infection (e.g., herpes virus infection), (b) age, (c) family history, (d) heavy alcohol consumption, (e) obesity, and (f) tobacco use.”
The specification only enables treatment of an existing lung cancer. Prophylaxis was not demonstrated and cannot be predicted based on the data provide in the specification. A very high degree of evidence is required, which is accepted in the art, that an absolute protection from the pathology exists over an extended period of time. 
2.  The results seen with the employed animal model would not be predictive of treating any/all types of cancer. The specification teaches the use of human lung cancer cell lines (CLS1, CL141 and CL152) established using primary cultures from lung cancer 
Justice et al. teach, “It seems an obvious point, but the model used should be appropriate for the question being addresses. An ideal disease model accurately mimics the human condition, genetically, experimentally and/or physically”.  Justice et al. teach that in one example, data from human blunt-trauma patients were analyzed together with data from a mouse inbreed strain that had been exsanguinated.  Justice et al. teach, “Losing a large amount of blood does not equate to blunt trauma, and so this could be perceived as comparing apples to oranges” (page 101, 2nd column 2nd full paragraph). Justice et al. teach that in a different study, a mouse model was reported to display the key motor symptoms seen in humans with amyotrophic lateral sclerosis (ALD). On the basis of this, the model was used in preclinical trial studies and promising drugs candidates were tested in clinical trials; however the drugs ultimately failed in humans. It was show that the particular mouse is a poor genetic and phenotypic model of human conditions.  Justice et al. state, “This example illustrates how relevance to the human disease being studied, supported by strong data to validate the use of the model is crucial for clinical translation” (page 102, left column, 1st full paragraph). Justice et al. ("Using the mouse to model human disease: increasing validity and reproducibility, Disease, Models & Mechanisms 9:101-103, 2016). 
Regarding a particular cancer, Wakabayashi et al. teach that in order to better understand the development of bone metastatic, an appropriate animal model had to be developed.  Wakabayashi et al. teach that the natural progression of metastases in humans cannot be studied on the cellular level. Wakabayashi et al. employ the use of a 
3. The claim recites administering an effective amount of a CD14 antagonist.    
The elected CD14 antagonist is an anti-CD14 antibody. The instant claims do not teach a structure for the administered anti-CD14 antibody. The Examples do not teach a structure of the anti-CD14 antibody employed to treat lung cancer. The instant specification teaches examples of anti-CD14 antibodies include, but are not limited to, those disclosed in US Patent 6,245,897 and US 7,326,569 (see substitute specification at para 0026). 
The Examiner maintains that certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. 
 For example, Adachi et al. (US 6,245,897; cited in the instant specification) teach: International Patent Application Publication (KOHYO TOKKYO KOHO) No. Hei 8-510909/1996 discloses an antibody produced by a hybridoma which was obtained by immunizing a mouse or a rabbit with a recombinant CD14 as an antigen. International Patent Application Publication (KOHYO TOKKYO KOHO) No. Hei 5-501399/1993 discloses use of an anti-CD14 monoclonal antibody for the treatment of sepsis, which competitively inhibits the binding of LPS-LBP complex to CD14. Adachi et al. teach that these known antibodies were produced by using a recombinant CD14 as an antigen, and therefore they have problems concerning their specificity. Adachi et al. teach that they may not show affinity for actual antigens that are present on cellular surfaces in various forms, antibodies having desired recognition characteristics may not be obtained because the recombinant CD14 used as the antigen may denature during its purification, or other problems may arise. Adachi et al. teach that they have been insufficient for the application to pathology analysis and treatment of sepsis (column 1, lines 5-55).
Adachi et al. teach that they provide a monoclonal antibody recognizing the LPS binding site of the macrophage cell surface receptor, CD14, which is useful for pathology analysis and treatment of sepsis and the like. Adachi et al. teach hybridomas were prepared using cells of animals immunized with monocyte or macrophage cells as antigen, screened only hybridoma clones producing antibodies having binding activity to monocyte or macrophage cells by means of a fluorescence-activated cell sorter (FACS), precisely examined molecular characteristics of antigens reacting with those antibodies, and cloned only antibodies binding with the cell surface CD14 antigen. Adachi et al. teach that they found a novel monoclonal antibody which recognizes the LPS binding site of CD14, and suppresses the production of an inflammation mediator such as TNF, IL-6 or NO by competitively inhibiting the binding of CD14 to LPS.  Adachi et al. teach they provide a monoclonal antibody which recognizes the lipopolysaccharide binding site of macrophage cell surface receptor CD14 and has binding activity to monocyte or macrophage cells.  Adachi et al. teach that the monoclonal antibody of the present invention is produced by a hybridoma obtained by fusion of an antibody producing cell of a mammal immunized with monocyte or macrophage cells and a myeloma cell. The hybridoma is the 4C1 hybridoma cell line (column 1, line 56-column 2, line 20). 

For example, Letureq et al. (US 7,326,569; cited in the instant specification) teach: One therapeutic method is a means to treat a disease associated with NF-.kappa.B activation, such as sepsis, by administering to a subject with the disease an effective amount of an antibody having the ability to specifically bind cell surface receptor CD14 and soluble CD14 or a biologically active fragment of the antibody. The above method is especially advantageous when a monoclonal antibody having the binding specificity of 18E12 is used, because antibody 18E12 can inhibit NF-.kappa.B activation even after LPS has bound the CD14 receptor, such antibody can be used for the treatment of later stage sepsis (column 10,lines 28-36). 
Letureq et al. teach the monoclonal antibodies of this invention can be characterized as being able to specifically react with cell surface CD14 receptor and soluble CD14 and inhibit CD14 mediated cell activation. Letureq et al. teach that the monoclonal antibodies can be characterized as being able to inhibit activation and also inhibit CD14 binding of the ligand which induces NF-.kappa.B activation. Letureq et al. teach that the monoclonal antibodies of the invention can be characterized by their ability to inhibit cytokine release from CD14+ cells when such cells are contacted with the inducing ligand. Letureq et al. teach that the monoclonal antibodies can be characterized as having the ability to inhibit CD14 mediated cell activation, but do not significantly inhibit CD14 binding (i.e., these antibodies allow CD14 binding) with the ligand which is 
Letureq et al. teach the results with monoclonal antibodies MY4 and 18E12 indicate that LPS binding to CD14 is not sufficient to induce cell activation and that additional interactions following LPS-CD14 binding are critical for cell activation. Letureq et al. teach the results also indicate that that inhibition of CD14-mediated activation of cells may occur at different levels, first by blocking the inducer (LPS) from binding to CD14, and second by blocking a subsequent step after inducer binds to CD14. The data also established that the use of inhibitors of the second step will block CD14-medicated cell activation where the inducer is a molecule other LPS (column 16, lines 9-20). 
The state of the prior art evidences the unpredictability of the effects of anti-CD14 antibodies, signal transduction pathways and function. Furthermore, it cannot be said that the instant specification provides the necessary guidance as it does not teach a structure of the anti-CD14 antibody employed to treat cancer. The artisan would accordingly have no resort save trial-and-error experimentation to determine which of the astronomically 
Due to the inherent unpredictability regarding completely preventing the onset of lung cancer; the large quantity of experimentation necessary to generate the nearly infinite number of CD14 antagonists (or anti-CD14 antibodies) recited in the claims and screen same for treating lung cancer; the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide the lung cancer treating activity; the absence of working examples directed to same; the complex nature of the invention; the state of the art which establishes the unpredictability of the effects of anti-CD14 antibodies and function; the state of the art which establishes the use of proper animal models to discern treatment; and the breadth of the claims which fail to recite any structural limitations for the administered anti-CD14 antibody, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  


Claims 1-5, 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method, which requires the use of a genus of CD14 antagonists, in particular anti-CD14 antibodies (elected species) with the biological 
MPEP § 2163 states: the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function. There must be enough species that are representative of the full breadth of the genus).
Regarding structure-function correlation: Al Qaraghuli et al. teach in an antibody, the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Al Qaraghuli et al. Antibody-protein binding and 
In addition, the art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well (Edwards et al. The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS. Journal of Molecular Biology 334:103-118; 2003).
Lloyd et al. (Modelling the human immune response: performance of a 10(11) human antibody repertoire against a broad panel of therapeutically relevant antigens. Protein Engineering, Eng. Design & Selection 22(3): 159-168; 2009) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)

Khan et al. (Adjustable locks and flexible keys: plasticity of epitope-paratope interactions in germline antibodies. J. Immunol. 192: 5398-5405; 2014) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because 
Poosarla et al. (Computational De Novo Design of Antibodies Binding to a Peptide With High Affinity. Biotechn. Bioeng. 114(6): 1331 -1342; 2017) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Rabia et al. (Understanding and overcoming trade-offs between antibody affinity, specificity, stability and solubility. Biochemical Engineering Journal 137:365-374; 2018) teach the effects mutations can have on an antibody's stability, solubility, binding affinity and binding specificity. Rabia et al. report that an increase in antibody affinity can be associated with a decrease in stability (p. 366, col. 2 last paragraph; Fig. 2). Rabia et al. thus teach that affinity and specificity are not necessarily correlated and that and increase in affinity does not indicate an increase in specificity (Fig. 3; p. 368, col. 1, section 3,1st full paragraph to col. 2, 2nd full paragraph).
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor Xa. Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. 
that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). The combination of evidentiary publications thus underscores a lack of structure- function correlation in antibody molecules.
Regarding a representative number of species: the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163. The specification teaches one anti-CD14 antibody that inhibited tumor function after mice were inoculated with human lung cancer cell lines. Such disclosure is not representative of the claimed method which requires a genus of anti-CD14 antibodies with unlimited structural limitations having the claimed biological function of treating cancer. It is also noted that the specification fails to teach the structure of the employed antibody. 
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The court discussed whether an antibody is adequately described by describing a newly characterized antigen. Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011). In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity. Despite the fact that the specification disclosed human TNF-a protein, and despite the disclosure of the structures of more than one 
The fact pattern is similar in the instant case. As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen (human CD14) and have a desirable special property (treating lung cancer). Following the finding in Centocor, the instant claims are found to lack adequate written description.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-15, 18, 22 and 23 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tartakovsky et al. (Reference of record; US 2010/0331239; published Dec, 30, 2010).
     	Tartakovsky et al. teach soluble CD14 or peptides derived therefrom (abstract). Tartakovsky et al. teach that another aspect the present invention provides a method of applies to claims 1, 15). Tartakovsky et al. teach an anti-CD14 antibody made against human CD14 (paras 0005, 0041 and 0109)(applies to claims 2 and 4). Tartakovsky et al. teach that the term "antibody" covers monoclonal antibodies and polyclonal antibodies (para 0068)(applies to claims 3). Tartakovsky et al. teach that the type of cancer to be treated can be non-small-cell-lung-cancer (NSCLC)(paras 0069-0071)(applies to claims 11 and 12). Tartakovsky et al. teach administering to mammals including humans (paras 0029-0031 and 0072)(applies to claims 10 and 18).
Tartakovsky et al. is silent with respect to whether or not the administered anti-CD14 antibody would reduce stemness of cancer stem cells, reduce tumor formation/growth, and inhibit cancer stem cell induced immunosuppression. However, the instant claims do not recite a structure for the administered anti-CD14 antibody (i.e. the heavy chain variable domain and the light chain variable domain or the six complementarity-determining regions (CDRs)). The recited anti-CD14 antibody and the anti-CD14 antibody of Tartakovsky et al. appear to be identical in structure. MPEP 2112.01 states:  products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)(applies to claims 13, 14, 22 and 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
1.   Claims 1, 2, 5, 16, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tartakovsky et al. (US 2010/0331239; published Dec, 30, 2010) in view of Gazzard et al.  (US 20070134243; published Jun 14, 2007). 
	Tartakovsky et al. teach soluble CD14 or peptides derived therefrom (abstract). Tartakovsky et al. teach that another aspect the present invention provides a method of treating diseases in which apoptosis is desirable, e.g. cell proliferative diseases such as cancer, comprising administering to a patient in need thereof a therapeutically effective amount of an antagonist of CD14. Tartakovsky et al. teach that the CD14 antagonist is an antibody (paras 0029 and 0031) (applies to claim 1). Tartakovsky et al. teach an anti-CD14 antibody made against human CD14 (paras 0005, 0041 and 0109)(applies to claim 2). Tartakovsky et al. teach administering to mammals including humans (paras 0029-0031 and 0072). 
	In summary, Tartakovsky et al. teach treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of an antagonist of CD14, such as an anti-CD14 antibody. Tartakovsky et al. do not teach that the anti-CD14 antibody is conjugated to a toxin or that the anti-CD14 antibody is administered with another anti-cancer therapeutic agent.  Tartakovsky et al. do not teach the types of administration. Tartakovsky et al. do not teach that the human subject is on or has been subject to another anti-cancer therapy. 
applies to claim 5). 
Gazzard et al. teach the term "cytotoxic agent" as used herein refers to a substance that inhibits or prevents the function of cells and/or causes destruction of cells. The term is intended to include radioactive isotopes, chemotherapeutic agents, and toxins such as small molecule toxins or enzymatically active toxins of bacterial, fungal, plant or animal origin. Gazzard et al. teach a "chemotherapeutic agent" and "anticancer agent" are terms that denote a chemical compound useful in the treatment of cancer, and which may be administered in combination therapy with the antibody drug conjugate compounds of the invention (paras 0125-0126)(applies to claim 16). Gazzard et al. teach that the ADC compounds which are identified in the animal models and cell-based assays can be further tested in tumor-bearing higher primates and human clinical trials. Gazzard et al. applies to claim 17). Gazzard et al. teach that the antibody drug conjugates (ADC) of the invention may be administered by any route appropriate to the condition to be treated; such as parenterally, i.e. infusion, subcutaneous, intramuscular, intravenous, intradermal, intrathecal and epidural (para 0374)(applies to claims 20 and 21).
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of an anti-CD14 antibody, as taught by Tartakovsky et al. wherein anti-CD14 antibody is administered to the subject with another anti-cancer therapeutic agent or wherein anti-CD14 antibody is conjugated to a toxin, as taught by Gazzard et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Tartakovsky et al. teach antagonists of CD14, such as anti-CD14 antibody, as anticancer agents. Tartakovsky et al. teach administering CD14 antibodies to treat cancer. Gazzard et al. teach an antibody drug conjugate (ADC) comprising an antibody (such as anti-CD14 antibody) and a cytotoxic/cytostatic agents. 
. 

2.   Claims 1, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tartakovsky et al. (US 2010/0331239; published Dec, 30, 2010) in view of Franzmann et al. (US Patent 8,088, 591; published Jan 3, 2012).  
Tartakovsky et al. teach soluble CD14 or peptides derived therefrom (abstract). Tartakovsky et al. teach that another aspect the present invention provides a method of treating diseases in which apoptosis is desirable, e.g. cell proliferative diseases such as cancer, comprising administering to a patient in need thereof a therapeutically effective amount of an antagonist of CD14. Tartakovsky et al. teach that the CD14 antagonist is an antibody (paras 0029 and 0031)(applies to claim 1). Tartakovsky et al. teach an anti-CD14 antibody made against human CD14 (paras 0005, 0041 and 0109)(applies to claim 1). Tartakovsky et al. teach administering to mammals including humans (paras 0029-0031 and 0072)(applies to claim 18).
In summary, Tartakovsky et al. teach treating cancer comprising administering to a human subject in need thereof a therapeutically effective amount of an antagonist of CD14, such as an anti-CD14 antibody. Tartakovsky et al. do not teach that the human subject has an elevated level of CD14, PDL1 and/or CD44 as compared to a control subject not having cancer. 
applies to claim 19). Franzmann et al. teach for a positive diagnosis, the biomarkers and/or total protein detected are elevated as compared to values in normal healthy controls. Franzmann et al. teach that the samples are from human subjects (column 3, lines 1-3; lines 25-28; c0lumn 7, lines 1-6 and claims 1 and 16)(applies to claim 19). 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for treating cancer comprising administering to a human subject in need thereof a therapeutically effective amount of an anti-CD14 antibody, as taught by Tartakovsky et al. wherein the human subject has an elevated level of CD44 as compared to a control subject not having cancer as taught by Franzmann et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Tartakovsky et al. teach antagonists of CD14, such as anti-CD14 antibody, as anticancer agents. Tartakovsky et al. teach administering CD14 antibodies to treat cancer. Franzmann et al. teach CD44 is overexpressed in head and neck squamous cell carcinoma HNSCC patients compared to controls. Based on the teachings, it would be obvious to administer an anti-CD14 


Art of Record
The art made of record is considered pertinent to Applicant's disclosure as it defines the general state of the art is Lam et al.  (US 20050255042; published Nov 17, 2005),  Lam et al. teach a conjugate comprises a biological agent selected from the group consisting of a therapeutic agent, an imaging agent, and mixtures thereof; a targeting moiety; and a linking group covalently attaching the biological agent to the targeting moiety.  Lam et al. teach a method for treating cancer in a subject in need thereof, the method comprising administering to the subject a conjugate comprising an effective anticancer agent covalently attached to a targeting moiety by a cleavable linking group (abstract; para 0012-0018). Lam et al. teach that the targeting moiety is a monoclonal antibody such as anti-CD14 (para 0005-0006, 0050, 0072, 0090 and claims). Lam et al. teach antibodies are capable of acting as direct anticancer agents or as targeting agents for delivering an anticancer agent to a tumor. Lam et al. teach that antibodies can be conjugated to toxins and the antibodies act as targeting agents to deliver the toxin to cancer cells. Lam et al. teach that many antibodies are directly conjugated to radionuclides and the antibodies act as targeting agents to deliver to cancer cells (para 0005-0006, 0050, 0072, 0090 and claims).
	

	

		Conclusion

No claims are allowed. 
	
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        1/24/2022